Opinion of May 21, 2009, Withdrawn; Affirmed and Corrected Memorandum
Opinion filed June 4, 2009







 
Opinion
of May 21, 2009, Withdrawn; Affirmed and Corrected Memorandum Opinion filed
June 4, 2009.
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00727-CR
____________
 
TERRY WELDON ANDERSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 114th District
Court
Wood County, Texas
Trial Court Cause No.
13,786-93
 

 
C O R R E C T E D   M E M O R A N D U M   O P I N I O N
We withdraw the opinion issued May 21, 2009 and issue a
corrected opinion in its place to correct the trial court number.




 Appellant
entered a guilty plea to murder.  After a pre-sentence investigation, on
November 15, 1993, the trial court sentenced appellant to confinement for life
in the Institutional Division of the Texas Department of Criminal Justice and
assessed a fine of $5,000.  Appellant filed a notice of appeal, and the Twelfth
Court of Appeals dismissed the appeal.  See Anderson v. State, No. 12‑93‑00312‑CR
(Tex. App.CTyler Jun. 29, 1994, no pet.).  The Court of Criminal Appeals= granted appellant=s application for post-conviction
writ of habeas corpus and ordered that appellant was entitled to file an
out-of-time appeal.  See Ex Parte Anderson, No. AP-75,942 (Tex. Crim.
App. Jun. 18, 2008) (not designated for publication).  Appellant then filed a
pro se notice of appeal, and this appeal was transferred to this Court pursuant
to a docket equalization order from the Texas Supreme Court..
Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him, and appellant has filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgment of the trial court is affirmed.  Appellant=s motion to dismiss the underlying
case, which was carried with the appeal, is denied.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).